Citation Nr: 1638541	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Validity of debt in the initial amount of $2,187 and propriety of recoupment by withholding future benefit payments.  


ATTORNEY FOR THE BOARD

John Francis, Counsel 









INTRODUCTION

The Veteran served on active duty from April 1979 to March 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado that found that the Veteran had received duplicate payments of disability compensation from November 1, 2010 through August 1, 2011; and from a September 2011 decision of the VA Debt Management Center (DMC) in St. Paul, Minnesota that found a debt caused by the overpayment was created in the amount of $2,187.00.   

In a September 2009 substantive appeal, the Veteran requested a hearing before the Board sitting in Washington, D.C.  In October 2014, the Veteran requested a Board hearing by videoconference from the RO.  In August 2016, the Veteran cancelled a scheduled hearing with no good cause shown.  Therefore, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2015). 

In May 2016, prior to certification of the appeal to the Board, the Veteran's attorney withdrew from representation.  38 C.F.R. § 20.608 (a) (2015).  The Veteran has not designated another representative, and the Board will proceed with the understanding that the Veteran is unrepresented.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran received duplicate payments of disability compensation in excess of entitlement in the amount of $2,187 from December 1, 2010 through August 1, 2011.  

2.  Recoupment of overpayment of disability compensation in the amount of $2,187 by withholding from future disability benefits was proper as a matter of law.  


CONCLUSION OF LAW

A debt caused by an overpayment of service-connected disability compensation in the amount of $2, 187.00 was validly created and was properly recovered by withholding from future benefit payments.  38 U.S.C.A. §§ 5302(West 2014); 
38 C.F.R. §§ 1.911, 1.912a (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In this case, notice is not required because the issue presented involves the validity of a debt created by an overpayment of benefits.  See 38 U.S.C.A. § 5302; Barger v. Principi, 16 Vet. App. 132, 138 (2002) (The notice and duty to assist provisions of the statutes and regulations above do not apply to recovery matters, as chapter 51 and 53 already contain notice provisions.)   Nevertheless, the Board has reviewed the case and finds that the Veteran received notice of the debt, the relevant legal criteria, and how it applied to her circumstances.  She has also had a fair opportunity to present arguments and evidence in support of a challenge to the creation of the debt and recoupment from withholding of future benefit payments. 

In August 2016, the Veteran submitted an additional and more complete copy of a U.S. Bankruptcy Court order in support of her claim.  As his substantive appeal was received in July 2016, a waiver of agency of original jurisdiction (AOJ) is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider this evidence.

The Veteran served as a U.S. Navy hull technician and damage control instructor.  She contended in an October 2011 notice of disagreement that an alleged double payment of benefits was the fault of VA.  In a November 2011 notice of disagreement, the Veteran noted that she had pending claims for service connection for multiple disabilities and that recoupment of overpayment by withholding a portion of future benefits would create a financial hardship.  In a March 2012 statement, the Veteran also reported that she had a terminal illness.  In a September 2012 substantive appeal, the Veteran submitted an August 2012 Order from the U.S. Bankruptcy Court for the District of Colorado that directed the discharge of debts under 11 U.S.C. § 727 (also known as Chapter 7) and contended that all partial withholding of benefits because of the overpayment should be restored.   

Prior to May 2003, the Veteran was in receipt of service-connected disability compensation at a 10 percent rate under the name, social security number, and VA claim file number used at the time of her discharge from active duty (hereafter "old" name and number).  In January 2005, the RO granted increased disability compensation to the 20 percent rate, effective in October 2003.  

The Veteran continued to use the old name and numbers in additional claims, correspondence, appeals documents, and medical appointments until February 2005, when VA medical records identified her by her current name (hereafter "new" name) but old numbers.  

In November 2009, the Veteran was unable to transfer VA medical records to a VA care network in another state because of the name discrepancy.  The RO requested that she submit evidence to substantiate the name change.  In a February 2010 letter to the RO, the Veteran noted that she changed her name in 2002 for reasons unrelated to military service or VA benefits.  In June 2010, she submitted a copy of a civil court order that changed her name to the new name effective in May 2003, and a copy of a letter to her from the Social Security Administration that assigned a "new" social security number, now in use for payment and claims file purposes.  She also submitted identification materials such as a Social Security card and state driver's license.  VA initiated action to change the name in electronic records accordingly, although the old social security and claims file number remained the same.  For reasons not clear in the claims file, the RO did not execute a change to the new numbers until November 2010.  The RO did not terminate payments under the old number until August 2011.  

Electronic payment history records posted in the file in August 2011 showed that the Veteran received duplicate payments of disability compensation at the 20 percent rate or $243.00 per month using both the old and new social security number starting December 1, 2010 when new number payments started through August 1, 2011 when old number payments terminated.  The total overpayment for 9 months was $2,187.00.   

As noted above, the RO notified the Veteran of the overpayment in an August 2011 decision and the DMC notified the Veteran of the amount of overpayment in September 2011.  In October 2011, the DMC notified the Veteran that, because she was currently receiving VA benefits, the overpayment would be recouped using monthly deductions from future benefit payments starting in January 2012.  

In September 2012, the Committee on Waivers and Compromises (Committee) at the RO denied a request for a waiver of the debt of $2187.00.  The Committee found that the error was the fault of the Veteran, that she did not provide requested information on her financial status to show a hardship, and that she had been unjustly enriched by the overpayment.  The Committee provided no rationale for the findings of fault or addressed the relevance of the Veteran's report of illness and evidence of a Chapter 7 liquidation of debts.   The Veteran did not express timely disagreement with this decision, and it is not before the Board on appeal.  

The Board finds that the creation of the debt due to overpayment of $2, 187.00 is valid as shown in the electronic payment records.  The Veteran does not dispute that she received the duplicate payments.  The record shows that VA was at fault because it was on notice of name and social security number changes in June 2010 and failed to terminate payments under the old number while starting payments under the new number for 9 months.  Nevertheless, there is no evidence of record or report by the Veteran that the duplicate checks or direct bank deposits were returned.  Regardless of fault, the debt caused by overpayment is valid, and the Veteran did receive and retain duplicate payments of $243 per month in excess of her entitlement.   

VA may collect debts resulting from an individual's participation in a VA benefit program. 38 C.F.R. § 1.911.  Collection may be offset against current or future benefit payments after the debtor has been given thirty days' notice.  38 C.F.R. § 1.912a.  The remainder of the record demonstrates that recovery of the debt by withholding $50.00 per month has been accomplished.  

The most recently submitted copy of the August 2012 Order from the U.S. Bankruptcy Court for the District of Colorado that directed the Chapter 7 discharge of debts contained notices to creditors that included the VA Regional Counsel in Colorado and the DMC in Minnesota.  Although the specific debt is not shown, the Board finds that the only VA debt of record was the $2,187.00 overpayment.  Therefore, the valid debt to VA at issue here was discharged by the Bankruptcy Court in the District of Colorado.  

However, the Board finds that the law does not support finding that the money the Veteran owed VA may not be recouped.   In Beaumont v. Dept. of Veterans Affairs, United States of America (In re Beaumont) 586 F.3d 776 (10th Cir. 2009), the U.S. Circuit Court of Appeals addressed a very similar matter in a precedential decision by a higher court in the same jurisdiction.  The U.S. Court of Appeals for the 10th Circuit explained that "recoupment" was an equitable doctrine in bankruptcy that allowed one party to a transaction to withhold funds due to another party, when the debts arise out of the same transaction.  Id. at 780.  Essentially, a debt caused by overpayment is not a debt that can be discharged under bankruptcy; rather, it is an obligation that VA can recoup after bankruptcy.  Id. at 781-782.  See also In re Boyd, 223 B.R. 536 (Bankr. E.D. Ark. 1998) (finding that a mandate that readjustment pay be recouped from disability benefits does not constitute a debt to the United States and that VA was entitled to recoup readjustment pay despite that veteran's bankruptcy discharge); In re Keisler, 176 B.R. 605 (Bankr.M.D. Fla. 1994) (finding that VA's monthly deductions from bankruptcy debtor's overpaid disability payments represented recoupment to VA and not dischargeable debt); In re Snodgrass, 244 B.R. 353 (Bankr.W.D. Va. 2000) (finding that VA's right to recoup special separation benefit previously paid to a veteran by deducting it from service-connected disability compensation to which debtor was entitled was not a "claim" against debtor that could be discharged.)

Therefore, the Board finds that recoupment of an overpayment in the amount of $2,187 by withholding from future disability benefits was proper as a matter of law.  


ORDER

An overpayment in excess of entitlement of service-connected disability benefits in the amount of $2,187.00 is valid and recoupment by withholding future benefit payments was proper.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


